Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
The specification fails to provide support for “adding a coalescing agent to the polyurethane prepolymer.”  The specification teaches forming the prepolymer in the presence of a solvent (labeled as processing solvent) that can also be the coalescing agent.  This does not provide support for forming a prepolymer then adding a coalescing agent to the formed prepolymer.  The coalescing agent is only added to the PUD, not the polyurethane pre-polymer.  Said another way, the specification provides support for forming the prepolymer in the presence of solvent/agent.  This is different than adding the solvent/agent to the formed prepolymer.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34 and 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-102007028890 to Salgado-Valle et al. (Applicant’s English Translation filed 11/11/2021 will be used for citations).
As to claim 34, Salgado-Valle discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol, at least one polyisocyanate, a hydrophilic agent dissolved in a solvent mixture (0040). Salgado-Valle discloses a based is added to the prepolymer and the prepolymer is dispersed in water 
As to claim 23, Salgado-Valle discloses amines are suitable bases (0065-0070).
As to claim 41, Salgado-Valle discloses polyether diols, polyester diols, and polycarbonate polyols are suitable for the prepolymer (0058-0059).
As to claim 42, Salgado-Valle discloses 2,4-toluene diisocyanate and isophorone diisocyanate as preferred diisocyanates used in a mixing ratio of 4:1 to 1:4 (0050).
As to claims 43-44, Salgado-Valle discloses dimethylolpropionic acid as the preferred hydrophilic component (0083).

Claim Rejections - 35 USC § 103
Claims 37 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0353771 to Kendi in view of DE-102007028890 to Salgado-Valle et al.
As to claim 37 and 46-49, Kendi discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol, a polyisocyanate (toluene diisocyanate 0025), and a hydrophilic agent (DMPA) that is dissolved in 
Kendi does not teach the claimed co-solvent.
Salgado-Valle discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol, at least one polyisocyanate, a hydrophilic agent dissolved in a solvent mixture/coalescing agent (0040). Salgado-Valle discloses a base is added to the prepolymer and the prepolymer is dispersed in water (0018-0019, 0040). Salgado- Valle discloses N-ethyl caprolactam or N-methyl caprolactam as preferred solvents (0035, Claim 11).
At the time of filing it would have been obvious to a person of ordinary skill in the art to select N-ethyl caprolactam as a suitable co-solvent as taught in Salgado-Valle and add the solvent to the polyurethane dispersion of Kendi to lower toxicity, improve rheological behavior of the polyurethane dispersion and provide improved flexibility and higher gloss (0117).

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant argued that Salgado-Valle does not anticipate claim 34 because of the amendment that adds the coalescing agent to the formed prepolymer.  Salgado-Valle teaches .

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argued that Kendi does not teach the claimed coalescing agent.  This has been noted and Kendi in view of Salgado-Valle teach the claimed combination.

The applicant argued that Salgado-Valle does not teach adding the coalescing agent to the formed polyurethane dispersion.  Kendi teaches the addition of coalescing agents to the formed polyurethane dispersions.  The combination of references suggest first forming a polyurethane dispersion (Kendi), adding a coalescing agent to the polyurethane dispersion (Kendi), wherein N-ethylcaprlactam are suitable alternatives to the coalescing agents taught in Kendi (Salgado-Valle).  Applicant argued that Salgado-Valle teaches to many options for the alkyl substitution on the caprolactam. This is not found persuasive because the reference clearly names the claimed species as a preferred embodiment and the selection of the claimed species only requires a selection between two options. Accordingly, Salgado-Valle 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763